Title: To Thomas Jefferson from Edmond Charles Genet, 1[4] September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 11. [i.e. 14] 7bre. 1793. l’an 2e. de la Republique françoise.

Les affaires multipliées dont J’ai été accablé depuis que Je suis ici ne m’ont point encore permis de vous accuser la reception de la lettre que vous m’avés écrite le 5. août. Elle m’est parvenue dans son tems et comme les décisions qu’elle renferme ne sont qu’une conséquence de celles contre les quelles Je vous avois déja fait les representations les plus fortes et les plus fondées J’ai pensé que Je devois laisser au gouvernement federal le soin de les éxécuter, parcequ’il ne m’appartenoit en aucune maniere de donner aux Consuls de la République des ordres contraires au sens de nos traités, de leur préscrire de ne point se conformer relativement aux armements et aux prises de nos batiments aux instructions qui leur ont été données par des autorités superieures à la
 
mienne et de leur enjoindre de suspendre l’éffet des Commissions que nos armateurs tiennent du Conseil éxécutif et non de son délégué. À l’égard des Indemnités promises par Mr. le President des Etats unis au Ministre d’Angleterre en vertu des principes qu’il a établi Il n’est pas plus en mon pouvoir d’y consentir que d’après ma maniere de voir il n’est au sien de le promettre puisque pour operer cette appropriation nouvelle des fonds des Etats unis ou de la france l’aveu des Corps legislatifs des deux parties est indispensable.
Au surplus, M., quoique Je n’aie point le droit de retirer d’autorité les Commissions dont nos armateurs sont nantis, quoique Je ne puisse point non plus les contraindre de se soumettre à des décisions que nos traités d’alliance et de Commerce ne sanctionnent point et que des Jugements rendus par plusieurs tribunaux des Etats unis que des négociations entamées avec vous même semblent contredire Vous devés être assuré cependant qu’après avoir défendu aussi longtems que Je l’ai pu les droits et les interêts du peuple françois Je ne néglige rien pour engager par les voies de la persuasion nos armateurs à suspendre leur course et à Changer leur déstination: L’objet pour lequel nous avons encouragé l’armement de tous ces petits batiments étoit de détruire le Commerce de nos énnemis et de bloquer leurs marins dans vos ports afin d’accelerer le retour de la paix en diminuant leurs forces. Ce plan étoit bon et malgré tous les obstacles qu’il a rencontré il a réussi au point de faire tomber entre nos mains une cinquantaine de leurs batiments et de condamner à l’inaction un nombre infiniment plus grand. Actuellement cet objet est rempli. Des forces Superieures achéveront le reste et si J’ai eu le malheur par mon aveugle obeissance à mes instructions par mon opiniatreté à ne reconnoitre que les lois et les traités des Etats unis de déplaire à quelques Anglophobes J’ai au moins la satisfaction d’avoir rendu un service important à ma patrie dont la politique aujourdhui est entiérement dirigée vers la guerre.
Je suis très sensible, Mr., aux mesures que vous avés prises pour faire avorter les projets odieux de quelques réfugiés de St. domingue et il seroit à souhaiter que l’on put éxpulser entierement cette race ainsi que celle des émigrés aristocrates d’Europe bien plus dangereux pour la paix la liberté et l’Indépendance des Etats unis que tous les corsaires du monde.
